Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the information disclosure statements filed on 6/20/19 and 10/6/20.

Claim Objections
Claim 84 is objected to because of the following informalities:  In line 4, a comma should be removed after the word “imaging lens”.  Appropriate correction is required.
Claims 85-100 objected to because of the following informalities:  the word “optical” should be placed before the words “system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 97-99 and 101 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites the limitation "a second lens” in lines 1-2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 97 recites the limitation "the array of image forming elements" in lines 1-2 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 98 recites the limitation "a field stop" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 98 recites the limitation "a second lens" in lines 2 and 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 98 recites the limitation "the array of image forming elements" in lines1-2 and 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 99 recites the limitation "a field stop" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 99 recites the limitation "a second lens" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 99 recites the limitation "the array of image forming elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 101 recites the limitation "the array of image forming elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 97-99 and 101 will be examined as best understood by the examiner. 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

plurality of addressable areas configured to allow or block electromagnetic radiation through said areas to respectively allow or block electromagnetic radiation (PGPUB paragraph 23)
configured to define at least one or a plurality of patterns through which the electromagnetic radiation passes (PGPUB paragraph 24).
configured to define a transparent band through which the electromagnetic radiation passes(PGPUB paragraph 25) and configured to define opaque areas or zones around the transparent band blocking the transmission of electromagnetic radiation (PGPUB paragraph 26).
configured to displace or sweep the transparent band to carry-out a push-broom scan (PGPUB paragraph 29 and 282).
comprises or consists solely of an electronically addressable optical device comprising a plurality of electronically addressable zones, areas or pixels configured to block or permit light transmission when addressed electronically (PGPUB paragraph 32).
comprises or consists solely of a spatial light modulator comprising a plurality of electronically addressable zones, areas or pixels (PGPUB paragraph 33).
comprises or consists solely of a liquid crystal device or a Digital micro-mirror device (PGPUB paragraph 35 and 283).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 84, 86, 88, 94,101 and 102 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Laroia et al (US20160014314).
Regarding claim 84, Laroia teaches an optical system including: 
at least one objective lens (L1/251,263 or 275);
an optical filter (F); and
 an imaging lens (L2/255,267 or 279), or a first aperture array (image sensor or CFA) comprising a plurality of aperture elements; wherein at least one objective lens, the optical filter, and the imaging lens or first aperture array are arranged along an optical axis to form at least one projection of the optical filter on the first aperture array (image sensor).
Regarding claim 86, system according to claim 84, wherein the filter selection means (ND filter embodiment) is configured to select a filtering zone or filtering zones of the filter to select the filtered electromagnetic radiation to be provided to the imaging lens or the first aperture array (paragraph 143).
Regarding claim 88, System according to claim 84, wherein the filter selection means (ND filter embodiment) is configured to define at least one or a plurality of patterns or polarizations through which the electromagnetic radiation passes (paragraph 143).
Regarding claim 94, system according to claim 84, wherein the optical filter (F) comprises or is a mosaic filter including a plurality of individual optical filters (paragraphs 23, 41 and 143).
Regarding claim 101, system according to claim 84, wherein the array of image forming elements (image sensor) and/or the objective lens (L1) are mounted to be mobile along the optical axis to allow the spatial resolution of the optical system to be increased.
Regarding claim 102, device including the optical system according to claim 84, wherein the device is a telephone or smart phone (see figure 1).

Claim(s) 84-89, 93-96 and 100 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Berkner et al (US20120226480).
Regarding claim 84, Berkner teaches an optical system including: 
at least one objective lens (112);
an optical filter (125,210); and

Regarding claim  85, system according to the previous claim 84, wherein imaging lens or the first aperture array (114) is arranged in the optical system to form at least one projection of an object to be filtered(125,210) on a second aperture array(180) or a second aperture array plane (SP)-see figure 1A.
Regarding claim 86, system according to claim 84, wherein the filter selection means (240) is configured to select a filtering zone or filtering zones of the filter to select the filtered electromagnetic radiation to be provided to the imaging lens or the first aperture array (114)-paragraphs 38-40 and figure 2.
Regarding claim 87, system according to claim 84, wherein the filter selection means (240) comprises a plurality of addressable areas configured to allow or block electromagnetic radiation through said areas to respectively allow or block electromagnetic radiation through the filter selection means (paragraphs 40-43 and 61).
Regarding claim 88, system according to claim 84, wherein the filter selection means (240) is configured to define at least one or a plurality of patterns or polarizations through which the electromagnetic radiation passes. (see paragraphs 38 and 41-43).
Regarding claim 89, system according to claim 84, wherein the filter selection means (240) is configured to define a transparent band through which the electromagnetic radiation passes, and configured to define opaque areas or zones 
Regarding claim 93, system according to claim 84, wherein the optical system includes the first aperture array(114) and the first aperture array includes an array of image forming elements comprising a plurality of lenses, micro-lenses or pinholes (paragraph 28); and wherein the first aperture array is arranged in the optical system to form a plurality of whole or integral replications of an object on a sensor plane (SP)or a sensor(180); and wherein the filter(125,210) is imaged to form the at least one projection of the filter on the first aperture array (114) to filter the plurality of object replications (see figure 1).
Regarding claim 94, system according to claim 84, wherein the optical filter (125,210) comprises or is a mosaic filter including a plurality of individual optical filters (see figures 3-5 and paragraphs 43-44).
Regarding claim 95, system according to claim 84, wherein the optical filter (125,210) is configured to filter the same wavelength along a constant filtering direction of the filter and wherein the optical filter includes a filtering section, the filtering section defining an incident surface area, the filtering section including the constant filtering direction and being further configured to continuously filter at different wavelengths along a direction of the incident surface area following a vertical direction to the constant filtering direction  (paragraphs 41-44 and 61; see also figure 5).
Regarding claim 96, system according to the previous claim 95, wherein a filtering section is further configured to continuously filter at different wavelengths (visible wavelengths) along any direction or all directions non-parallel to the constant filtering direction across the incident surface area (see figure 5).
.

Claim(s) 84-89 and 92-97 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Kurzweg et al (US20150234102).
Regarding claim 84, Kurzweg teaches an optical system including: 
at least one objective lens (24);
an optical filter (20 or stop band); and
 an imaging lens (16), or a first aperture array (18 or 16) comprising a plurality of aperture elements; wherein at least one objective lens, the optical filter, and the imaging lens or first aperture array(18 or 16) are arranged along an optical axis to form at least one projection of the optical filter on the imaging lens or on the first aperture array (see figure 1 and 14), and wherein the optical system further includes a filter selection means (filter switching/controller/mask) for selecting filtered electromagnetic radiation to be provided to the imaging lens or the first aperture array (18 or 16)- see paragraphs 35-37 and 53).
Regarding claim  85, system according to the previous claim 84, wherein imaging lens or the first aperture array (16) is arranged in the optical system to form at least one projection of an object to be filtered on a second aperture array(18) or a second aperture array plane (image plane)-see figure 1.
Regarding claim 86, system according to claim 84, wherein the filter selection means (filter switching/controller/mask) is configured to select a filtering zone or filtering zones of the filter to select the filtered electromagnetic radiation to be provided to the imaging lens or the first aperture array –see paragraphs 38 and figure 1 and 14.
Regarding claim 87, system according to claim 84, wherein the filter selection means (filter switch/controller/mask) comprises a plurality of addressable areas 
Regarding claim 88, system according to claim 84, wherein the filter selection means (filter switching/ controller/mask) is configured to define at least one or a plurality of patterns or polarizations through which the electromagnetic radiation passes (see paragraphs 38 and figure 1 elements 22, 26, 28).
Regarding claim 89, system according to claim 84, wherein the filter selection means (filter switching/ controller/mask) is configured to define a transparent band through which the electromagnetic radiation passes, and configured to define opaque areas or zones around the transparent band blocking (paragraphs 37) the transmission of electromagnetic radiation such that only the transparent band allows electromagnetic radiation to pass through to the imaging lens or the first aperture array (18 or 16).
Regarding claim 92, system according to claim 84, wherein the filter selection means (filter switching/controller/mask) comprises or consists solely of an electronically addressable optical device comprising a liquid crystal and a plurality of electronically addressable zones, areas or pixels containing liquid crystal material or a Digital micro-mirror device (DMD)-paragraph 37.
Regarding claim 93, system according to claim 84, wherein the optical system includes the first aperture array (16 ) and the first aperture array includes an array of image forming elements comprising a plurality of lenses, micro-lenses or pinholes; and wherein the first aperture array(16) is arranged in the optical system to form a plurality of whole or integral replications of an object on a sensor plane or a sensor(18); and wherein the filter (20) is imaged to form the at least one projection of the filter on the first aperture array to filter the plurality of object replications.

Regarding claim  95, system according to claim 84, wherein the optical filter (20) is configured to filter the same wavelength along a constant filtering direction of the filter and wherein the optical filter includes a filtering section (for example three stop bands), the filtering section defining an incident surface area, the filtering section including the constant filtering direction and being further configured to continuously filter at different wavelengths along a direction of the incident surface area following a vertical direction to the constant filtering direction (see figures 1 and 14 and paragraphs 52-53).
Regarding claim 96, system according to the previous claim 95, wherein a filtering section is further configured to continuously filter at different wavelengths along any direction or all directions non-parallel to the constant filtering direction across the incident surface area (see figures 1 and 14 and paragraphs 52-53).
Regarding claim 97, system according to claim 84, wherein the system comprises the objective lens, a second lens, and the array of image forming elements or the imaging lens respectively arranged along the optical axis, wherein the optical filter and the filter selection means are located at a position upstream from the objective lens so that the filter is imaged by the objective and the second lens onto at least a part of the array of image forming elements or the imaging lens; and the array of image forming elements or the imaging lens images an object onto an image sensor plane to provide at least one or a plurality of images of the object at the image sensor plane; or wherein the optical filter (20) and/or the filter selection means(filter switch/controller/mask) are placed in front or behind or on the array of image forming elements or the imaging lens (see figure 1 and 14).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90-91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweg et al (US20150234102).
Regarding claim 90-91, Kurzweg fails to specifically disclose the filter selection means is configured to displace or sweep the transparent band to permit spectrum sweeping or to carry out a push broom scan.  However, Kurzweg teaches using a liquid crystal modulator to provide the filtering. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to configure the LC filter to be capable of performing a sweeping or push broom movement in multispectral imaging systems. Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)

Claims 98-100, 102 and 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweg et al (US20150234102) in view of Mitchell et al(US8027041).
Regarding claim 98, Kurzweg teaches a system according to claim 84, wherein the system comprises the objective lens (24), a field stop (see figure 14), a second lens and the array of image forming elements or the imaging lens (16) respectively arranged along the optical axis, wherein the optical filter (20) and the filter selection means(filter switching/controller/mask) are located at a position upstream from the objective lens or with the filter in contact with the objective lens so that the filter is imaged by the objective and second lens onto at least a part of the array of image forming elements or the imaging lens (16); and the array of image forming elements or the imaging lens(16) images an object onto an image sensor plane(18) to provide a plurality of images of the object at the image sensor plane. However, Kurzweg fails to specifically disclose include a second lens. 
	In the same field of endeavor, Mitchell teaches wherein the system comprises the objective lens (722), a field stop (240), a second lens ( one of the lens array 120) and the array of image forming elements (150) or the imaging lens (one of the lens arrays 120 closest to the image plane) respectively arranged along the optical axis (see figures 2, 6, 8, 10-12 so that the filter is imaged by the objective and second lens onto at least a part of the array of image forming elements or the imaging lens. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a second lens in the imaging system, since Mitchell teaches using more than objective and second lens (col 4, lines 15-22) in the imaging system and such would provide an equivalent optical directing system to ensure the beams imping on the imaging plane.
Regarding claim 99, Kurzweg teaches a system according to claim 84, wherein the system comprises the objective lens (24), a field stop (see figure 14), a second lens, the array of image forming elements or the imaging lens (16) respectively arranged along the optical axis, wherein the optical filter and/or the filter selection means are located in front of, behind or on the array of image forming elements or the imaging lens.
	However, Kurzweg fails to specifically disclose include a second lens. 
	In the same field of endeavor, Mitchell teaches wherein the system comprises the objective lens (722), a field stop (240), a second lens ( one of the lens array 120) and the array of image forming elements (150) or the imaging lens (one of the lens arrays 120 closest to the image plane) respectively arranged along the optical axis (see figures 2, 6, 8, 10-12 so that the filter is imaged by the objective and second lens onto at least a part of the array of image forming elements or the imaging lens. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a second lens in the imaging system, since Mitchell teaches using more than objective and second lens (col 4, lines 15-22) in the imaging system and such 
Regarding claim 100, Mitchell teaches afocal lens system. Although, Kurzweg- Mitchell fail to specifically disclose a system according to claim 84, wherein the system is telecentric in image space and/or in object space. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since double telecentricity provides an afocal system works to decrease aberration/distortion.
Regarding claim 102-103, Kurzweg-Mitchel teaches device including the optical system according to claim 84, wherein the device is a camera. Although, Kurzweg-Mitchell fails to specifically disclose and embodiment wherein the cameras is used in telephone or smart phone or a smartphone and the optical system is as an add-on device for the smartphone, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention
to include a camera with quality imaging in a telephone/smart phone (for example: clear imaging for free-lance photography, facial recognition, and photos for posting on personal web sites).  Additionally, “An apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the . 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurzweg et al (US20150234102) in view of	 Laroia et al (US 20160014314).
Regarding claim 101, Kurzweg system according to claim 84 fails to specifically disclose an embodiment wherein the array of image forming elements and/or the objective lens are mounted to be mobile along the optical axis to allow the spatial resolution of the optical system to be increased. 
Laroia teaches an optical system including: at least one objective lens (L1/251,263 or 275); an optical filter (F); and an imaging lens (L2/255,267 or 279), or a first aperture array (image sensor or CFA) comprising a plurality of aperture elements; wherein at least one objective lens, the optical filter, and the imaging lens or first aperture array are arranged along an optical axis to form at least one projection of the optical filter on the imaging lens or on the first aperture array (see figure 2),  and wherein the array of image forming elements (image sensor) and/or the objective lens (L1) are mounted to be mobile along the optical axis to allow the spatial resolution of the optical system to be increased. Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since it provide quality output image in multispectral imaging system by increasing the resolution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takagi (US20140307159) teaches an imaging device with a variable transmittance ND filter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH